
	

115 S3081 IS: Supporting Useful Career Counseling in Elementary and Secondary Schools (SUCCESS) Act of 2018
U.S. Senate
2018-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3081
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2018
			Mr. Peters (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To identify and develop best practices for the training of elementary and secondary school
			 counselors regarding career counseling.
	
	
		1.Short title
 This Act may be cited as the Supporting Useful Career Counseling in Elementary and Secondary Schools (SUCCESS) Act of 2018.
 2.Best Practices for Secondary School Counselors Training GrantSection 114 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2324) is amended—
 (1)by redesignating subsection (e) as subsection (g); (2)in subsection (d)—
 (A)in paragraph (2)(A), by striking subsection (e) and inserting subsection (g); and (B)in paragraph (4)(A), by striking subsection (e) and inserting subsection (g); and
 (3)by inserting after subsection (d) the following:  (e)Best Practices for Elementary and Secondary school Counselors Training Grant (1)In General (A)Grant activitiesThe Secretary shall award grants, on a competitive basis, to institutions of higher education or other entities that provide State-recognized elementary and secondary school counseling credentials (referred to in this subsection as grantees) to enable those grantees to—
 (i)consult with State boards or local boards (as those terms are defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)) to assess local and regional employment needs and trends;
 (ii)not later than 6 months after receipt of the award, develop best practices for training elementary and secondary school counselors on career counseling based on those trends;
 (iii)develop curricula, training modules, or materials to train elementary and secondary school counselors based on those best practices; and
 (iv)not later than 12 months after receipt of the award, start carrying out the best practices described in clause (ii) using the curricula, modules, or materials described in clause (iii) at one or more counselor training sites.
 (B)Best practicesThe best practices developed through grants under this subsection shall aim to improve— (i)elementary and secondary school counselor awareness of both postsecondary education and postsecondary career options, including 2-year programs at institutions of higher education, short-term credentials, apprenticeship programs, and other skilled job training programs that lead to in-demand occupations;
 (ii)the ability of elementary and secondary school counselors to communicate to students the career opportunities and employment trends identified under subparagraph (A)(i); and
 (iii)the ability of elementary and secondary school counselors to discuss a comprehensive range of options for financing postsecondary education that will minimize student debt burden.
								(2)Evaluation of best practices
 (A)Annual analysisBeginning not later than 24 months after receiving a grant award under this subsection, each grantee shall—
 (i)annually analyze the results of the activities carried out under the grant, including— (I)changes in the skills and knowledge of school counselors resulting from the grant program;
 (II)the number of students who receive career counseling from elementary and secondary school counselors who received training that was developed with assistance from the grant program;
 (III)changes in the number of students who enroll in postsecondary programs discussed by those counselors; and
 (IV)any other results, as determined by the Secretary; and (ii)determine, using the results of that analysis, the extent to which the best practices developed with a grant under this subsection are evidence-based.
 (B)AssessmentBeginning not later than 4 years after the award of a grant under this subsection, and continuing annually for 5 additional years, each grantee shall submit an assessment of the grant program to the Secretary, which shall include—
 (i)a description of the best practices that are determined to be evidenced-based in accordance with subparagraph (A)(ii); and
 (ii)a description of the best practices that are determined to require further review in order to determine whether those practices are evidence-based.
 (3)Dissemination of best practicesBeginning not later than 4 years after the award of a grant under this subsection, and continuing annually for 5 additional years, the Secretary shall—
 (A)post on the website of the Department and the website of the Perkins Collaborative Resource Network the best practices that are identified in an assessment under subparagraph (B)(i); and
 (B)disseminate those best practices to States, State boards and local boards, institutions of higher education, local educational agencies, and other entities, as determined by the Secretary.
 (f)National analysis of State policy for counselor training requirementsThe Comptroller General shall prepare and submit a report on State elementary and secondary school counselor certification and recertification requirements. The report shall discuss the impact of those requirements on the availability of career counseling that effectively informs elementary and secondary school students about postsecondary options that lead to in-demand occupations and that minimize student debt..
			
